EXHIBIT FOR IMMEDIATE RELEASE MagneGas Expands Middle East Reach with First International Fuel Distribution Agreement - New Alliance Gives Immediate Exposure to UAE and Dubai Metal Working Markets Tampa, Florida – November 18, 2009– MagneGas Corporation (“MagneGas” or the “Company”) (OTC BB: MNGA), a producer of a metal working fuel and natural gas alternative made from liquid waste, announced today that it has entered into a Strategic Alliance Agreement (“SAA”) with United Arab Emirates (“UAE”)-based United Gas Company (“UNIGAS”). The parties entered into the SAA in order to replace existing UAE and Dubai metal working fuel sales with MagneGasTM. UNIGAS (www.unigastt.com) is a fuel distributor for the UAE/Dubai region; it has recognized MagneGasTM as a potential green fuel replacement for acetylene and other metal working fuels.
